

117 SRES 5 ATS: Honoring the memory of Officer Brian David Sicknick of the United States Capitol Police for his selfless acts of heroism on the grounds of the United States Capitol on January 6, 2021.
U.S. Senate
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 5IN THE SENATE OF THE UNITED STATESJanuary 19, 2021Mr. McConnell (for himself, Mr. Schumer, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mrs. Loeffler, Mr. Luján, Mr. Lummis, Mr. Manchin, Mr. Markey, Mrs. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the memory of Officer Brian David Sicknick of the United States Capitol Police for his selfless acts of heroism on the grounds of the United States Capitol on January 6, 2021.Whereas Brian David Sicknick was born in New Brunswick, New Jersey in 1978, the youngest of 3 sons to Gladys and Charles Sicknick;Whereas Officer Sicknick served his country in the New Jersey Air National Guard both on American soil and in overseas deployments, from 1997 until his honorable discharge in 2003;Whereas Officer Sicknick joined the United States Capitol Police in July, 2008 and served most recently in the First Responder’s Unit;Whereas a joint session of Congress met in the United States Capitol on January 6, 2021, for the purpose of counting the votes of the Electoral College in the 2020 presidential election, as required by the Constitution of the United States;Whereas on the afternoon of January 6, 2021, rioters attacked the United States Capitol with the goal of disrupting the counting of the electoral votes;Whereas Officer Sicknick responded to these riots bravely and was seriously injured in the course of his duty;Whereas Officer Sicknick returned to his division office, collapsed, and was taken to a local hospital where he succumbed to his injuries;Whereas Officer Sicknick is survived by family and loved ones, including his parents, Charles and Gladys, 2 brothers, Ken and Craig, his longtime girlfriend of 11 years, Sandra Garza, his Aunt Alberta, Uncle Ray, Cousin Aaron, Aunt Elaine, and 2 dachshunds, Sparky and Pebbles; andWhereas Officer Sicknick, his colleagues at the United States Capitol Police, and their Federal and local law enforcement partners who responded to the attack on the Capitol, and National Guard partners are true national heroes to whom the United States owes a deep debt of gratitude: Now, therefore be itThat—(1)the Senate—(A)honors the memory of United States Capitol Police Officer Brian D. Sicknick for the selfless acts of heroism displayed on January 6, 2021, in risking and sacrificing his life in the line of duty;(B)calls upon the appropriate law enforcement agencies to investigate and bring to justice those responsible for the January 6, 2021, attack on the United States Capitol and the death of Officer Sicknick; and(C)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of United States Capitol Police Officer Brian D. Sicknick; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of United States Capitol Police Officer Brian D. Sicknick. 